Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 3, 2021 has been entered.
Allowable Subject Matter
Claims 1-3, 5, 7-10, 12-15, 17-20, 23-25, and 27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The Examiner’s updated search reconfirms that Lee; Sang In (US 20100037820 A1) is the closest prior art. In the context of newly amended sole independent claim 1, Lee does not teach, alone or in combination one or more distribution nozzles (Applicant’s 506; Figure 5) disposed on a chiller plate (Applicant’s 507; Figure 5) that surrounds the one or more of Lee’s print heads (any one 20, “reaction module”; Figure 2,3-Applicant’s 501; Figure 5; “gas distribution manifold”/”COP”; [0087]), wherein the one or more distribution nozzles (Applicant’s 506; Figure 5) output confinement gas to isolate the one or more of Lee’s print heads (any one 20, “reaction module”; Figure 2,3-Applicant’s 501; Figure 5; “gas distribution manifold”/”COP”; [0087]) from Lee’s chamber (10; Figure 2; [0031]) ambient.


Response to Arguments
Applicant’s arguments, see pages 7-9, filed February 3, 2021, with respect to rejections under Lee; Sang In (US 20100037820 A1) have been fully considered and are persuasive. The rejections are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/   Primary Examiner, Art Unit 1716